              Case 2:17-cr-00053-JAM Document 290 Filed 07/02/20 Page 1 of 2




 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8
 9                                IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                            2:17-CR-00053-JAM
13                  Plaintiff,
                                                          STIPULATION AND ORDER FOR
14          v.                                            CONSOLIDATED ANCILLARY HEARING
                                                          AND BRIEFING SCHEDULE
15   TIMOTHY CHAPIN,
     MANUEL AGUEROS,
16   PAUL FOURNIER,
     ROBERT LAUTENSLAGER,
17   JEFFEREY REILLEY, and
     JORGE EGUILUZ,
18
                    Defendants.
19

20

21          The United States of America through its undersigned counsel, Kevin C. Khasigian, Assistant

22 United States Attorneys, and counsel for Petitioner National Union Fire Insurance Company of

23 Pittsburgh, Pa. (“National Union”), Katherine Musbach, respectfully request that the Court schedule a

24 consolidated ancillary hearing on Petitioner’s filings [ECF Nos. 80 and 107] for September 1, 2020 at

25 9:15 a.m. Subject to the Court's approval, the United States and Petitioner National Union further

26 propose the following briefing schedule: the Government to respond 14 days prior to the ancillary

27 hearing, and Petitioner to reply no later than 7 days thereafter. The ancillary hearing date extension is

28
                                                         1                 Stipulation and Order re Ancillary Hearing and
                                                                           Briefing Schedule
              Case 2:17-cr-00053-JAM Document 290 Filed 07/02/20 Page 2 of 2




 1 requested to accommodate the parties’ ongoing negotiations concerning the forfeited sums. We are

 2 consulting with Main Justice on how best to reach an outcome that achieves restitution for the insurance

 3 company using the forfeited funds. This is a multi-defendant case involving various seized assets and

 4 potential third party interests, thus the above request will allow the parties to coordinate ancillary

 5 proceedings for any assets forfeited from co-defendants in this case.

 6          WHEREFORE, based on the foregoing, and for good cause shown, the United States and

 7 Petitioners hereby stipulate that the ancillary hearing be scheduled on September 1, 2020 at 9:15 a.m.,

 8 the Government to respond 14 days prior, and Petitioner to reply 7 days following any opposition.
 9

10 Dated: 7/1/2020                                        McGREGOR W. SCOTT
                                                          United States Attorney
11

12                                                 By:    /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
13                                                        Assistant U.S. Attorney
14 Dated: 7/1/2020
                                                   By:    /s/ Katherine Ann Musbach
15                                                        KATHERINE ANN MUSBACH
                                                          Counsel for Petitioner National Union
16
                                                          (Approved via email)
17

18
                                                      ORDER
19

20          IT IS SO ORDERED.
21 Dated: July 1, 2020                                            /s/ John A. Mendez____________
                                                                  JOHN A. MENDEZ
22                                                                United States District Court Judge
23

24

25

26

27

28
                                                          2                  Stipulation and Order re Ancillary Hearing and
                                                                             Briefing Schedule
